1 Registration Nos. 333-158764/811-22293 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 2 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 3 /X/ T . ROWE PRICE U.S. LARGE-CAP CORE FUND, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X / On May 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: 2 / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. 3 T. Rowe Price U.S. Large-Cap Core Fund Prospectus T. Rowe Price U.S. Large-Cap Core Fund—Advisor Class Prospectus T. Rowe Price Statement of Additional Information 4 PART C OTHER INFORMATION Item 28. Exhibits (a) Articles of Incorporation of Registrant, dated April 16, 2009 (electronically filed with initial Registration Statement dated April 24, 2009) (b) By-Laws of Registrant (electronically filed with initial Registration Statement dated April 24, 2009) (c) Inapplicable (d) Investment Management Agreement between
